DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
Drawings
The drawings are objected to because Figures 1-6 are other than black and white line drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 9 and 22-29 are objected to because of the following informalities:  
Regarding claim 9, it is unclear if the “PDCCH” in line 3 is the same or different than the “PDCCH” in line 6 of claim 1.
Regarding claims 22 and 24-26 the numerous occurrences of the term “code” is confusing because it is unclear whether they are the same code or different codes and how they are associated with “the program code” in the preamble.  Also, the numerous occurrences of the term “for” in this context may be interpreted as intended use which cause the associated limitations to have no patentable weight.  
Regarding claim 23, the last two limitations of “the span…” appear to be redundant. The second occurrence is ignored and should be deleted.  Examiner suggests clarifying the punctuation and conjunction in the claim if this limitation is suppose to appear twice in the claim.
Regarding claim 27, it is unclear whether the “PDCCH” in line 3 is the same or different than the “PDCCH” in line 7 of claim 22.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Regarding claims 30, the claim elements of “means for determining… means for transmitting… and means for monitoring…” are limited by paragraphs [0071] to [0079] and [0113] to [0119] in the description in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 15, 17 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the span" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the span" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the span" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the span" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the span" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to signal per se and/or mere information in the form of data/software per se.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-12, 18-22, and 25-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0049168 (hereinafter Ryu).
Regarding claims 1, 12, 22 and 30, Ryu discloses a medium / apparatus / method of wireless communication, comprising: determining, by a user equipment (UE), a physical downlink control channel (PDCCH) monitoring parameter based on a current operating parameter (FIG. 24, S2420: details change PHCCH monitor interval); transmitting, by the UE to a base station (BS), a PDCCH monitoring configuration request including the PDCCH monitoring parameter (FIG. 24, S2430: details request change in PDCCH monitoring interval); and monitoring, by the UE, PDCCH based on the PDCCH monitoring parameter (FIG. 24, S2450: details monitor PDCCH based on acquired parameter).

Regarding claims 7, 18 and 25, Ryu discloses wherein the transmitting a PDCCH monitoring configuration request includes transmitting the PDCCH monitoring configuration request via a media access control-control element (MAC-CE), a radio resource control (RRC) message, or an uplink control information (UCI) ([0246][0251]: details MAC CE or higher layer message; RRC signaling).

Regarding claims 8, 19 and 26, Ryu discloses receiving, by the UE from the BS, a response to the PDCCH monitoring configuration request ([0252]: details receive the PDCCH using information on a new PDCCH monitoring interval acquired through the various signaling methods as described above).

Regarding claims 9 and 27, Ryu discloses wherein the response specifies a second value for the PDCCH monitoring parameter, wherein the monitoring PDCCH based on the PDCCH monitoring parameter includes monitoring PDCCH based on the second value for the PDCCH monitoring parameter ([0252]: details receive the PDCCH using information on a new PDCCH monitoring interval acquired through the various signaling methods as described above).

Regarding claims 10, 20 and 28, Ryu discloses wherein the current operating parameter is related to current operations at the UE ([0246]: details the terminal having a good battery condition may notify the base station of the configuration, and the base station can re-configure the change in the PDCCH monitoring value based on the notification).

Regarding claims 11, 21 and 29, Ryu discloses wherein the current operating parameter includes a remaining battery life at the UE ([0246]: details the terminal having a good battery condition may notify the base station of the configuration, and the base station can re-configure the change in the PDCCH monitoring value based on the notification).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of US 2020/0092073 (hereinafter Papasakellariou).
Regarding claim 23, Ryu does not explicitly teach wherein the PDCCH monitoring parameter includes at least one of a maximum number of monitored PDCCH candidates per-slot that is supported by the UE, a maximum number of monitored PDCCH candidates per-span that is supported by the UE, a maximum number of non-overlapping control channel elements (CCEs) per-slot that is supported by the UE, or a maximum number of non-overlapping CCEs per-span that is supported by the UE, the span having a periodicity and a duration specifying a period of time defined in terms of symbols, and wherein the span has a periodicity and a duration specifying a period of time defined in terms of symbols.
However, Papasakellariou teaches wherein the PDCCH monitoring parameter includes at least one of a maximum number of monitored PDCCH candidates per-slot that is supported by the UE, a maximum number of monitored PDCCH candidates per-span that is supported by the UE, a maximum number of non-overlapping control channel elements (CCEs) per-slot that is supported by the UE, or a maximum number of non-overlapping CCEs per-span that is supported by the UE, the span having a periodicity and a duration specifying a period of time defined in terms of symbols, and wherein the span has a periodicity and a duration specifying a period of time defined in terms of symbols ([0219]: details UE can monitor a maximum number of PDCCH candidates per slot and per cell, as maximum number of monitored PDCCH candidates per slot supported by UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ryu to incorporate the teachings of Papasakellariou and include wherein the PDCCH monitoring parameter includes at least one of a maximum number of monitored PDCCH candidates per-slot that is supported by the UE, a maximum number of monitored PDCCH candidates per-span that is supported by the UE, a maximum number of non-overlapping control channel elements (CCEs) per-slot that is supported by the UE, or a maximum number of non-overlapping CCEs per-span that is supported by the UE, the span having a periodicity and a duration specifying a period of time defined in terms of symbols, and wherein the span has a periodicity and a duration specifying a period of time defined in terms of symbols of Papasakellariou with Ryu.  Doing so would improve UE power saving gains (Papasakellariou, at paragraph [0173]).

Claims 2, 13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of US 2022/0225393 (hereinafter Gao).
Regarding claims 2, 13 and 24, Ryu does not explicitly teach transmitting, by the UE to the BS, a capability report of the UE, the capability report specifying a first value for the PDCCH monitoring parameter, the PDCCH monitoring configuration request specifying a second value for the PDCCH monitoring parameter, and the first value being different than the second value.
However, Gao teaches transmitting, by the UE to the BS, a capability report of the UE, the capability report specifying a first value for the PDCCH monitoring parameter, the PDCCH monitoring configuration request specifying a second value for the PDCCH monitoring parameter, and the first value being different than the second value ([0139]: details the terminal device sends a PDCCH capability report to the network device, to notify that a blind detection capability or a PDCCH monitoring capability supports four cells or four activated cells).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ryu to incorporate the teachings of Gao and include transmitting, by the UE to the BS, a capability report of the UE, the capability report specifying a first value for the PDCCH monitoring parameter, the PDCCH monitoring configuration request specifying a second value for the PDCCH monitoring parameter, and the first value being different than the second value of Gao with Ryu.  Doing so would improve monitoring efficiency (Gao, at paragraph [0004]).

Claims 3-6 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Gao, further in view of US 2019/0274032 (hereinafter Chatterjee).
Regarding claims 3 and 14, Ryu does not explicitly teach wherein the PDCCH monitoring parameter includes a maximum number of monitored PDCCH candidates per-slot that is supported by the UE.
However, Chatterjee teaches wherein the PDCCH monitoring parameter includes a maximum number of monitored PDCCH candidates per-slot that is supported by the UE ([0029][0100][0255]: details monitoring PDCCH candidate includes CCEs… per slot).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ryu to incorporate the teachings of Chatterjee and include wherein the PDCCH monitoring parameter includes a maximum number of monitored PDCCH candidates per-slot that is supported by the UE of Chatterjee with Ryu.  Doing so would improve PDCCH coverage (Chatterjee, at paragraph [0035]).

Regarding claims 4 and 15, Ryu does not explicitly teach wherein the PDCCH monitoring parameter includes a maximum number of monitored PDCCH candidates per-span that is supported by the UE, the span having a periodicity and a duration specifying a period of time defined in terms of symbols.
However, Chatterjee teaches wherein the PDCCH monitoring parameter includes a maximum number of monitored PDCCH candidates per-span that is supported by the UE ([0029][0100][0255]: details monitoring PDCCH candidate includes CCEs… number of decoding candidates… span, as maximum number), the span having a periodicity and a duration specifying a period of time defined in terms of symbols ([0029][0100][0255]: details monitoring periodicity less than slot duration… span of consecutive OFDM symbols).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ryu to incorporate the teachings of Chatterjee and include wherein the PDCCH monitoring parameter includes a maximum number of monitored PDCCH candidates per-span that is supported by the UE, the span having a periodicity and a duration specifying a period of time defined in terms of symbols of Chatterjee with Ryu.  Doing so would improve PDCCH coverage (Chatterjee, at paragraph [0035]).

Regarding claims 5 and 16, Ryu does not explicitly teach wherein the PDCCH monitoring parameter includes a maximum number of non-overlapping control channel elements (CCEs) per-slot that is supported by the UE.
However, Chatterjee teaches wherein the PDCCH monitoring parameter includes a maximum number of non-overlapping control channel elements (CCEs) per-slot that is supported by the UE ([0064][0255]: details per slot… number of non-overlapping CCEs for channel estimation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ryu to incorporate the teachings of Chatterjee and include wherein the PDCCH monitoring parameter includes a maximum number of non-overlapping control channel elements (CCEs) per-slot that is supported by the UE of Chatterjee with Ryu.  Doing so would improve PDCCH coverage (Chatterjee, at paragraph [0035]).

Regarding claims 6 and 17, Ryu does not explicitly teach wherein the PDCCH monitoring parameter includes a maximum number of non-overlapping CCEs per-span that is supported by the UE, the span having a periodicity and a duration specifying a period of time defined in terms of symbols.
However, Chatterjee teaches wherein the PDCCH monitoring parameter includes a maximum number of non-overlapping CCEs per-span that is supported by the UE ([0064][0255]: details number of non-overlapping CCEs… any span), the span having a periodicity and a duration specifying a period of time defined in terms of symbols ([0029][0100][0255]: details monitoring periodicity less than slot duration… span of consecutive OFDM symbols).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ryu to incorporate the teachings of Chatterjee and include wherein the PDCCH monitoring parameter includes a maximum number of non-overlapping CCEs per-span that is supported by the UE, the span having a periodicity and a duration specifying a period of time defined in terms of symbols of Chatterjee with Ryu.  Doing so would improve PDCCH coverage (Chatterjee, at paragraph [0035]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takada (US 2022/0104201) details appropriately monitor a downlink control channel.
Bhattad (US 2018/0376498) details physical shared channel transmission to acknowledgement delay optimization.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASPER KWOH/           Patent Examiner, Art Unit 2415